



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hadi, 2020 ONCA 777

DATE:  20201210

DOCKET: C67434

Hoy, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Azizullah Hadi

Appellant

Azizullah Hadi, acting in person

Janani Shanmuganathan, as duty counsel

Michael Fawcett, for the respondent

Heard: in writing

On appeal from the sentence imposed on August
    22, 2019 by Justice Kelly A. Gorman of the Superior Court of Justice.

REASONS FOR DECISION

[1]

This appeal was heard in writing with the consent of the parties.
    The Crown concedes the appeal. It advises that the parties got the math wrong
    at trial in calculating the credit which the appellant is owed for pre-trial
    custody, and that the appellant is owed an additional 257 days.

[2]

Accordingly, leave to appeal the sentence is granted, the
    sentence appeal is allowed, and the appellants sentence is reduced by 257
    days.

Alexandra
    Hoy J.A.

Gary
    Trotter J.A.

David
    M. Paciocco J.A.


